Citation Nr: 0317010	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to February 1977.  This case is before the Board 
of Veterans Appeals (Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines, and in 
February 2003 the Board attempted to correct this deficiency 
by sending the veteran and his representative a letter 
advising him of changes in the law resulting from the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, supra, the notice provided by the Board is 
deficient, and the Board now has no recourse but to remand 
the case to the RO to correct the deficiency.  

The veteran contends that he has bilateral carpal tunnel 
syndrome that had its inception during service when his 
duties required constant typing.  The record shows that his 
military occupational specialty was clerk, and that during 
service he was treated for injuries to the left shoulder, 
right arm, right elbow, and right wrist.  November 1977 
examination, shortly after separation, noted weakness on the 
left and problems with left hand grip.  Left carpal tunnel 
syndrome was diagnosed on VA examination in November 1998.  
This examiner did not provide a diagnosis as to the right 
side or an opinion as to whether the left carpal tunnel 
syndrome was related to service.  Based on the current 
record, it is uncertain whether the veteran has right carpal 
tunnel syndrome and whether the left carpal tunnel syndrome 
is related to service.  Thus, further development is 
indicated.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a neurological 
examination to ascertain whether he has 
carpal tunnel syndrome in both wrists 
and, if so, its etiology.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner.  Based on 
examination of the veteran and a review 
of the record, the examiner should 
provide an opinion as to whether the 
veteran has carpal tunnel syndrome in 
both wrists, and, if so, whether any such 
carpal tunnel syndrome is, at least as 
likely as not, related to service, in 
particular the veteran's duties as a 
clerk/typist in service and/or the 
injuries he sustained in service, rather 
than to any intervening causes.  The 
examiner should explain the rationale for 
any opinion given.

3.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
   
The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


